Citation Nr: 0025581	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  96-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
secondary to exposure to herbicides.  

2.  Entitlement to service connection for a respiratory 
disorder secondary to exposure to herbicides.  

3.  Entitlement to service connection for bladder and 
prostate disabilities secondary to exposure to herbicides.  

4.  Entitlement to service connection for soft tissue sarcoma 
secondary to exposure to herbicides.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and veteran 


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1969 to 
April 1973, to include a tour of duty in the Republic of 
Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating action by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Atlanta, Georgia. 

By a February 1996 rating action, the RO denied the issue of 
entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another person 
and on being housebound and determined that the veteran was 
incompetent for the purpose of payment of VA benefits.  In 
April 1996, the RO notified the veteran of this denial and 
informed him that his wife was selected to manage his VA 
benefits.  Thereafter, in a statement received at the RO in 
March 1997, the appellant, the veteran's wife, expressed 
disagreement with the agency's denial of the SMC claim.  In 
May 2000, the RO furnished the appellant and representative a 
statement of the case regarding this issue.  The appellant 
has not filed a substantive appeal with respect to the SMC 
claim.  Accordingly, the issue of entitlement to SMC based on 
the need for the regular aid and attendance of another person 
and on being housebound is not currently in appellate status.  

The issue of entitlement to service connection for bladder 
and prostate disabilities secondary to exposure to herbicides 
will be discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of record, which 
established a nexus between the veteran's skin disorder and 
his period of active duty, to include as a residual of 
exposure to Agent Orange. 

2.  There is no competent medical evidence of record, which 
established a nexus between the veteran's respiratory 
disorder variously diagnosed and his period of active duty, 
to include as a residual of exposure to Agent Orange.

3.  There is no competent medical evidence of record which 
establishes that the veteran currently has soft tissue 
sarcoma.  


CONCLUSION OF LAW

The claims for service connection for a skin disorder 
secondary to exposure to herbicides, a respiratory disorder 
secondary to exposure to herbicides, and soft tissue sarcoma 
secondary to exposure to herbicides are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116 (West 1991); 38 C.F.R. § 3.307(a)(6)(ii) (1999) are met, 
even though there is no record of such disease during service 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: Chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea) other than osteosarcoma, chondrosarcoma, 
Kaposi sarcoma or mesothelioma, and soft tissue cancers. 38 
C.F.R. § 3.309(e) (1999).

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he served in the Republic of Vietnam during the Vietnam era.  
Id. 

Notwithstanding the foregoing, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

In the present case, the threshold question that must be 
resolved is whether the veteran has presented evidence that 
his claims are well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  A well-grounded claim is a plausible claim, one 
that appears to be meritorious.  See Murphy, 1 Vet.App. 
at 81.  An allegation that a disorder is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order to have a well grounded claim there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995). 
In the absence of any one of these three elements, the Board 
must find that a claim for service connection is not well 
grounded and therefore must be denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995).

To summarize, lay statements and testimony which describe 
symptoms of a disability or an incident which occurred during 
service are considered to be competent evidence.  However, 
where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

In the present case, the service medical records are negative 
for complaints, treatment, or findings of a skin disorder, a 
respiratory disorder, or soft tissue sarcoma. 

The post-service medical records show that VA chest x-rays 
taken in March 1976 were negative.  The veteran was 
hospitalized in April 1980 for observation and treatment for 
a psychiatric disorder.  The veteran was hospitalized in 
September 1994 at a VA facility for his psychiatric disorder. 

In April 1995, the veteran was accorded a VA Agent Orange 
examination, at which time he reported that, during service, 
he was exposed to both Agent Orange and other herbicides.  
According to the report of this evaluation, although chest 
x-rays and a renal function profile were ordered, the veteran 
was not referred to a dermatologist.  Pulmonary function 
tests showed mild obstruction.  Chest x-rays taken in January 
1995 revealed no interval change in appearance when compared 
to a prior radiographic study completed in October 1994.  

At the time of the evaluation, the veteran complained of a 
macular hyperpigmented dermal rash on his legs at the site of 
a prior infection injury.  A physical examination 
demonstrated no facial lesions, equal breath sounds on both 
sides, scattered pretracheal wheezes, rhonchi, a totally 
normal prostate, and isolated hyperpigmented patches on the 
pretibial traumatic.  The examiner found no evidence of 
neoplasia.  

The examiner diagnosed casual herbicide exposure during 
military service with no clinical residuals.  The examiner 
specifically stated that no chloracne was found and diagnosed 
dermal hyperpigmentation as a normal skin response to prior 
trauma, and mild asthma.  

An April 1996 VA outpatient report indicates that, in 
pertinent part, the veteran was diagnosed with chronic 
obstructive pulmonary disease (COPD).  Subsequently, he 
received intermittent treatment at a VA facility for various 
disorders. 

I.  A Skin Disorder

At the video conference hearing conducted before the 
undersigned member of the Board in June 2000, the veteran 
testified that he experiences rashes on his back, knees, and 
legs at least once a month and that these rashes itch.  
Hearing transcript (T.) at 3-4.  According to the veteran's 
testimony, his skin began to itch in the early 1970s when he 
returned home from Vietnam and was discharged from active 
military duty.  T. at 9.  The veteran claims that he incurred 
a skin disorder as a result of in-service exposure to Agent 
Orange.  

In this regard, the service medical records are negative for 
complaints of, treatment for, or findings of a skin disorder.  
The first clinical evidence of a skin disorder was the April 
1995 VA examination, many years after service.  At that time 
the diagnosis was dermal hyperpigmentation as a normal skin 
response to prior trauma.  The examiner specifically stated 
that no chloracne was found and diagnosed.  Furthermore, the 
examiner expressed his opinion that the veteran had casual 
herbicide exposure during military service with no clinical 
residuals. 

As previously indicated, VA has determined that a positive 
association exists between exposure to herbicides and the 
subsequent development of several disabilities.  38 C.F.R. § 
3.309 (1999).  However, the regulatory presumption does not 
apply to the dermal hyperpigmentation.  Additionally the 
appellant has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
establishes a nexus between the diagnosed dermal 
hyperpigmentation and his service or any incident therein to 
include exposure to Agent Orange.  Accordingly, the claim is 
not well grounded and must be denied. 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  When the Board addresses in 
its decision a question that has not been addressed by the 
RO, such as whether or not the veteran's claim is well 
grounded, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether the veteran 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet.App. 
384 (1993).  In light of the veteran's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that he has not been prejudiced by the decision 
herein.

II.  A Respiratory Disorder

At the June 2000 video conference hearing, the veteran 
testified that he uses an inhaler for his breathing problems, 
which include irregular breathing at night and difficulty 
walking up the stairs in his home.  T. at 4-7.  According to 
the veteran's testimony, he began to experience respiratory 
problems a couple of years after he returned home from 
Vietnam, and his lung problems are currently diagnosed as 
emphysema and bronchitis.  T. at 10-12.  The veteran claims 
that he incurred a respiratory disorder as a result of 
in-service exposure to Agent Orange.  

To summarize,, the service medical records are negative for 
complaints of, treatment for, or findings of a respiratory 
disorder.  The first post service clinical evidence of 
respiratory disorder was the April 1995 VA examination which 
showed mild COPD and asthma.  This is many years after 
service. (1999).  There is no evidence of a respiratory 
cancer.  The regulatory presumption as set forth 38 C.F.R. § 
3.309 does not apply to COPD, bronchitis, or emphysema. 

Additionally, the appellant has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record, which establishes a nexus between the current 
respiratory disorder and his service or any incident therein, 
to include exposure to Agent Orange.  Accordingly, the claim 
is not well grounded and must be denied.

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.

IV.  Soft Tissue Sarcoma

The service medical records are negative for complaints 
treatment, or findings of soft tissue sarcoma.  Moreover, 
there are no post-service medical records which reflect the 
presence of this disorder.  Accordingly without competent 
medical evidence, which shows that the veteran currently has 
soft tissue sarcoma, the claim is not well grounded and must 
be denied. 

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.


ORDER

The claims for service connection for skin and respiratory 
disorders, and soft tissue sarcoma secondary to exposure to 
herbicides are denied.  


REMAND

If a claim is not well grounded, the VA does not have a duty 
to assist the appellant in the development of her claim. 38 
U.S.C.A. § 5107, Murphy v. Derwinski , 1 Vet. App. 78 (1990).  
However, the VA may obtain evidence considered to be in the 
constructive possession of the VA.  Bell v. Derwinski, 2 
Vet.App. 611, 613 (1992). Such evidence would include VA and 
military medical records.

In this regard, the appellant is contending that the veteran 
had surgery in February 1995 on his prostate due to cancer.  
A review of the record shows that the RO requested this 
hospital summary.  The VA Medical Center responded by stating 
the summary was pending.  However, this summary was not 
subsequently forwarded to the RO.  The Board is of the 
opinion that this record should be obtained.

Accordingly, the case is REMANDED for the following:

The RO should request the VA Medical 
Center to furnish a copy of the summary 
covering hospitalization in February and 
March 1995.

After the development requested has been completed to the 
extent possible, the RO should again review the record.  If 
the decision remains adverse to the appellant, she and her 
representative should be furnished a supplemental statement 
of the case, and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO. The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge



 

